Citation Nr: 1041744	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  09-22 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 
1971.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which, in pertinent part, denied entitlement to service 
connection for tinnitus.

The Veteran requested a hearing before the Board at the local RO 
in a June 2009 VA Form 9.  An August 2010 letter provided notice 
of the scheduled hearing and informed the Veteran that if he did 
not appear, his request for a hearing before the Board would be 
considered withdrawn.  The Veteran failed to appear for the 
hearing schedule in September 2010.  Therefore, the request for a 
hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2010). 


FINDING OF FACT

Tinnitus was first demonstrated long after service, is not 
etiologically related to service, and is not proximately due to 
or aggravated by a service connected disability.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service and 
is not proximately due to or aggravated by a service connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist a veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 120-21 (2004), see  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a letter issued in March 2008, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that VA 
would try to obtain medical records, employment records, or 
records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases and 
enough information about the records to enable VA to request them 
from the person or agency that had them.  He was informed that VA 
provided ratings based on the rating schedule and was given 
examples of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Nevertheless, he was provided such notice in the March 
2008 letter.  

The Veteran has substantiated his status as a veteran.  He was 
notified of all elements of the Dingess notice, including the 
disability-rating and effective-date elements of the claims, by 
the March 2008 letter.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various federal 
agencies, and private medical records.  Additionally, the Veteran 
was provided a proper VA examination in October 2009 in 
connection with his claim for service connection for tinnitus.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.


Legal Criteria- Service Connection

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 

Service connection is also provided for a disability, which is 
proximately due to, or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310.  The Court has held that service 
connection can be granted under 38 C.F.R. § 3.310, for a 
disability that is aggravated by a service connected disability 
and that compensation can be paid for any additional impairment 
resulting from the service- connected disorder.  Allen v. Brown, 
7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to 
explicitly incorporate the holding in Allen, except that it will 
not concede aggravation unless a baseline for the claimed 
disability can be established prior to any aggravation.  38 
C.F.R. § 3.310(b).  Because the Board finds that there is no 
competent evidence that the Veteran's tinnitus was caused or 
aggravated by a service connected disability, it is not necessary 
to determine which version of the regulation is applicable.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown,  
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza elements is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate  
(1) that a condition was "noted" during service; (2) evidence of 
post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he incurred tinnitus as a result of 
acoustic noise exposure in service.  

During an October 2009 VA examination, the Veteran reported 
intermittent tinnitus that occurs at least three to four times 
per week and lasted ten to fifteen minutes each episode.  The VA 
examiner diagnosed tinnitus.  The Veteran reported in-service 
noise exposure from heavy artillery fire as a gunner in the 
infantry.  His DD-214 reveals service in the infantry along with 
Expert M-14 and M-16 awards.  The Veteran is competent to report 
current symptoms of his claimed tinnitus and the incurrence of 
in-service noise exposure.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Barr v. Nicholson, 21 Vet. App. 303 (2007.); see 
also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

His statements are consistent with the conditions of his service 
in the infantry and are found to be credible.  Therefore, two of 
the three elements necessary for service connection-current 
disability and an in-service injury-are demonstrated.

However, service connection also requires a nexus between current 
symptoms and such in-service noise exposure or a continuity of 
symptomatology.  The post-service record makes no mention of 
tinnitus until the Veteran's claim for service connection, which 
was received in March 2008.  At a May 1984 VA general medical 
examination, the Veteran reported hearing difficulty, but there 
was no mention of tinnitus and his hearing was within normal 
limits.  Reports of private audiology evaluations in February 
2008 and July 2009, note hearing loss but not tinnitus.  

During the VA examination, the Veteran reported the onset of 
tinnitus 15 to 20 years after discharge from service.  He also 
reported post-service occupational noise exposure from operating 
work-lifts, driving trucks and working in a warehouse shipping 
and receiving center.  The October 2009 VA examiner concluded 
that since tinnitus began more than 15 years post-service and 
onset was concurrent with reported occupational noise exposure, 
the Veteran's tinnitus was less likely as not a result of 
military noise exposure in service.  

The Board notes that the VA examiner indicated in one part of the 
examination report that tinnitus is associated with bilateral 
hearing loss.  However, in rendering the opinion, the examiner 
connected the Veteran's tinnitus to 42+ years of post-service 
occupational noise exposure and not to service connected 
bilateral hearing loss.  As there is no medical evidence 
connecting tinnitus to bilateral hearing loss, and as the Veteran 
does not contend that tinnitus was connected to bilateral hearing 
loss, the Board finds there is no basis to support a finding that 
tinnitus is proximately due to or aggravated by a service 
connected disability.  See 38 C.F.R. § 3.310.  

Given the lack of evidence linking the current tinnitus to 
service, the evidence is against a finding of a nexus between the 
Veteran's current tinnitus and in-service noise exposure.  
Accordingly, the Board must conclude that the preponderance of 
the evidence is against the claim, and it is, therefore, denied.  
In arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt rule 
enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an 
approximate balance of evidence, that rule is not applicable in 
this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).
 

ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


